       Case 20-33538-KRH              Doc 17     Filed 10/23/20 Entered 10/23/20 12:38:16           Desc Main
                                                Document      Page 1 of 4

                                       UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF VIRGINIA
                                              RICHMOND DIVISION

In re: Karen Debuiser Maskew                              )              Case No:       20-33538
                                                          )              Chapter 13

                                          OBJECTION TO CONFIRMATION
            COMES NOW, Susan H. Call, Counsel for Carl M. Bates the Chapter 13 Trustee, and moves this
Court to deny confirmation of the Chapter 13 Plan filed on August 21, 2020, for the cause as follows:

         1. The Debtor filed this Chapter 13 Petition on August 21, 2020 under 11 U.S.C. Chapter 13, now
            pending in the United States Bankruptcy Court, Eastern District of Virginia, Richmond Division.

         2. This Objection is filed pursuant to 11 U.S.C. 1325 (b) (1) (B).

         3. The above filed Chapter 13 Plan fails to provide that all of the debtor’s projected disposable income
            in the applicable commitment period will be applied to the plan payments, shown by:

                  a.      Upon information and belief, the Debtors understate income on Schedule I and 22C. The
                          Trustee requests six months of all pay stubs from all sources required to calculate 22C
                          income, and an affidavit stating the dates of any periods of having no income.

                  b.      The Trustee requests twelve months of all bank statements from all bank accounts.

                  c.      The Trustee requests documentation for all pay dates, pay amounts and the recipient of any
                          cash donations or property donations worth more than $500.00 for 12 months prior to filing
                          bankruptcy.

                  d.      The Trustee requests a copy of the 2019 tax returns.

                  e.      The Chapter 13 Trustee would suggest that all required liquidation be paid into the Chapter
                          13 Plan.

        WHEREFORE, for the reasons stated herein, the Chapter 13 Trustee, by Counsel, Susan H. Call,
respectfully moves the Court to deny confirmation of the Debtors’ proposed Chapter 13 Plan as filed with the
Court, and for such further and other relief as in the premises may seem just.

Date: October 23, 2020                                            /s/Susan H. Call
                                                                  Susan H. Call, Counsel for
                                                                  Carl M. Bates
                                                                  Chapter 13 Trustee




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
       Case 20-33538-KRH       Doc 17     Filed 10/23/20 Entered 10/23/20 12:38:16            Desc Main
                                         Document      Page 2 of 4

                                            Certificate of Service

       I hereby certify that on October 23, 2020, I have mailed or hand-delivered a true copy of the foregoing
Objection to Confirmation to the debtor(s), Karen Debuiser Maskew, 7751 Waterford Dr, Spotsylvania, VA 22551
and electronically sent to debtor’s attorney, Steven Shareff, Esquire, sreasearch39@aol.com.

                                                                     /s/Susan H. Call
                                                                     Susan H. Call, Counsel for
                                                                     Carl M. Bates, Chapter 13 Trustee




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
       Case 20-33538-KRH          Doc 17     Filed 10/23/20 Entered 10/23/20 12:38:16            Desc Main
                                            Document      Page 3 of 4

                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                          RICHMOND DIVISION

In re: Karen Debuiser Maskew                           )              Case No:       20-33538
                                                       )              Chapter 13


         Debtor Address         7751 Waterford Dr
                                Spotsylvania, VA 22551

         Last four digits of Social Security No(s).:   4188

                               NOTICE OF OBJECTION TO CONFIRMATION

        Susan H. Call, Counsel for Carl M. Bates the Chapter 13 Trustee, has filed papers with the Court
objecting to confirmation of your Chapter 13 Plan, which was filed in this case.

       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult one).

        If you do not want the Court to grant the relief sought in the Objection, or if you want the Court to
consider your views on the Objection, then on or before three (3) days before the date of the hearing, you or
your attorney must:

   X             File with the court, at the address shown below, a written request for a hearing [or a written
response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your request for hearing (or response) to
the court for filing, you must mail it early enough so the court will receive it on or before the date stated above.

                                        Clerk of Court
                                        United States Bankruptcy Court
                                        701 East Broad Street, Suite 4000
                                        Richmond, VA 23219

                  You must also mail a copy to:

                                        Susan H. Call, Counsel for
                                        Carl M. Bates
                                        Chapter 13 Trustee
                                        P.O. Box 1819
                                        Richmond, VA 23218




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
       Case 20-33538-KRH        Doc 17     Filed 10/23/20 Entered 10/23/20 12:38:16            Desc Main
                                          Document      Page 4 of 4

              Attend a hearing to be scheduled at a later date. You will receive separate notice of hearing. If
no timely response has been filed opposing the relief requested, the court may grant the relief without
holding a hearing.

  X            Attend the hearing on the objection scheduled to be held on November 4, 2020 at 11:10 am at
United States Bankruptcy Court, 701 East Broad Street, Richmond, VA 23219, Room 5000.

       If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the objection and may enter an order granting that relief.

Date: October 23, 2020                                      /s/Susan H. Call
                                                            Susan H. Call, Counsel for
                                                            Carl M. Bates
                                                            Chapter 13 Trustee
                                                            P.O. Box 1819
                                                            Richmond, VA 23218-1819
                                                            VSBN 34367



                                             Certificate of Service

       I hereby certify that on October 23, 2020, I have mailed or hand-delivered a true copy of the foregoing
Notice of Objection to Confirmation to the debtor(s) Karen Debuiser Maskew, 7751 Waterford Dr,
Spotsylvania, VA 22551 and electronically sent to debtor’s attorney, Steven Shareff, Esquire,
sreasearch39@aol.com.

                                                                      /s/Susan H. Call
                                                                      Susan H. Call, Counsel for
                                                                      Carl M. Bates
                                                                      Chapter 13 Trustee




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
